Case: 5:20-cv-00490-BYP Doc #: 1-4 Filed: 03/03/20 1 of 1. PagelD #: 39

The Supreme Court of Iowa

THE STATE OF IOWA

Certification

STATE OF IOWA, ss.

I, Donna M. Humpal, Clerk of the Supreme Court of the State of
Iowa, which court is the highest Court of said State, do hereby certify
that Thomas A. Newkirk was admitted to practice as an Attorney and
Counselor at Law in the Courts of said State by the Supreme Court of

Iowa on June 16, 1989, and at the present time he is in good standing
at the bar in this Court. *

IN TESTIMONY WHEREOF, I have hereunto set my hand and
caused t@ be affixed the Seal of said Court, in the City of Des Moines,
this ,-yeday of December, 2019.

. ) I WV

DonnavEHumpal, Clerk
The Supreme Court of Iowa

* Any requests for disciplinary history should be submitted to:
Iowa Supreme Court Attorney Disciplinary Board
1111 East Court Avenue
Des Moines IA 50319
